El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
Se alegó en la demanda qne el demandado estaba cons-truyendo una casa en la finca de la demandante y que esta última logró intervenir para impedir la construcción. Sos-tiene el apelante que el remedio ordinario de injunction en equidad no procedía pero que la sucesión demandante si tuvo algún remedio fué por virtud de la ley especial para recobrar la posesión de bienes inmuebles que autoriza la Ley No. 43 de 1913 (p. 85), como fué enmendada por la No. 11 de 1917 (1917 (2), p. 221). La teoría es que dicha ley concede el recurso legal, y por tanto que no procede un re-medio en equidad. No siendo ninguno de los dos para- dar ños y perjuicios, creemos que es lo que se conocería por re-medio en equidad, y la Sucesión demandante pudo haber elegido seguir uno, u otro. Convenimos con la apelada, sin embargo, en que el remedio adecuado era el injunction ordi-nario, pues de ningún otro modo podían haber evitado los demandantes la continuación de la construcción de un edifi-eio. Un injunction ordinario era el remedio como indicó este tribunal en el caso de Rabell v. Rodríguez, 24 D.P.R. *1015561. Allí también resolvimos que nn demandante que es-pera basta qne nn edificio esté construido, no pnede obtener despnés nn mandamiento de injunction. El primer señala-miento de error no estuvo bien fundado. El segundo seña-lamiento es como sigue:
(2) La corte erró al practicar la inspección ocular solicitada por los demandantes, sin haber levantado un acta del resultado de dicha inspección, ni habérsele dado luego de ello una oportunidad a las partes para explicar o añadir lo que hubiesen estimado conveniente.”
Aparece de la transcripción que el demandado estaba pre-sente y a su abogado se dió también la oportunidad de asis-tir, de la cual no bizo uso. Ni la exposición del caso, ni los autos muestran cuál fué el resultado de la inspección ocular, pero no aparece que el apelante se quejara de esto en la corte inferior y no trató de obtener que se hiciera tal acta de inspección. Todo lo que bizo, como antes se indicó, fué atacar la inspección por no haber estado presente su abogado y no haber tenido oportunidad de hacer sugestio-nes u otra indicación.
El tercer señalamiento de error apenas merece conside-ración. Ataca la actuación de la corte al aplicar cierta ju-risprudencia de este tribunal. No sólo no se hace más es-pecificación en dicho señalamiento, sino que éstos deben más propiamente dirigirse a la actuación de la corte y no a su mero razonamiento.
Los demandantes presentaron prueba tendente a demos-trar el título y la consiguiente posesión desde un período de tiempo anterior al comienzo de la casa por el demandado. Este último, según la corte, vivía en la finca de los'deman-dantes y empezó a construir al lado en la misma finca de éstos. El demandado alegó tener el título a la finca, pero la corte declaró probado que él sólo estaba en posesión material de una casita y no tenía ningún derecho a más pro-piedad sin reclamarla judicialmente. Ortiz v. Silva, 28 D.P.R. 384, Serrano v. Sucn. Santos, 24 D.P.R. 175. En otras *1016palabras, existió un conflicto de prueba que resolvió la corte y que no bay razón de variar. Desde luego, según puede inferirse de los anteriores casos y otros, que un injunction no es un procedimiento para probar un título .sino que el demandado, para alcanzar éxito debe demostrar una pose-sión bona fide que no sea una reciente invasión en la pose-sión de los demandantes. Hubo prueba tendente a acreditar que el demandado estaba en la finca con permiso o toleran-cia de los demandantes y por tanto que su' posesión era la posesión de los demandantes.

Debe confirmarse la sentencia apelada.